Citation Nr: 1512966	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-08 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right first (big) toe metatarsophalangeal post-traumatic degenerative arthritis with right mid-foot synovitis.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had certified active service from March 1983 to August 1993.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Muskogee, Oklahoma, Regional Office (RO) which denied an increased disability evaluation for the Veteran's right first (big) toe metatarsophalangeal post-traumatic degenerative arthritis with right mid-foot synovitis.  In January 2014, the RO, in pertinent part, denied a TDIU.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

In January 2015, the Veteran submitted a written statement and a September 2014 "Letter of Medical Necessity" from Dr. Mason which, when read together, may be reasonable construed as a claim for service connection for a right ankle disorder.  The claim for service connection for a right ankle disorder has not been adjudicated and is REFERRED to the AOJ for appropriate action.

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that an increased evaluation is warranted for his service-connected right foot disorder as that disability has increased in severity; prevents him from working as a trial attorney; and renders him unemployable.  

An April 3, 2013, hospital discharge summary from Saint Francis Hospital South indicates that the Veteran was diagnosed with right equinus, right tarsometatarsal joint degenerative joint disease, and a right second toe hammertoe and underwent right gastrocnemius recession, right tarsometatarsal arthrodesis, and a right second toe hammertoe correction.  

The report of an April 25, 2013, foot examination conducted for VA notes that the examiner commented that: "[f]or the VA established diagnosis of post traumatic degenerative arthritis MP joint of big toe, there is no change in the diagnosis;" "[a]t this time, the claimant's condition is active;" "[f]or the VA established diagnosis of mid foot synovitis, right foot, the diagnosis is changed and it is a progression of the previous diagnosis; and "[r]ecent surgery."  The Board observes that the examination was conducted within a short time of the Veteran's April 2013 right foot surgical procedures and the examination report fails to clarify how the Veteran's service-connected right foot synovitis had changed and progressed.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA orthopedic evaluation is required to determine the nature and severity of the Veteran's service-connected right foot disabilities.  

In a February 2014 written statement, the Veteran reported that a J. Mason, D.P.M., "continues to work on my foot."  Clinical documentation from Dr. Mason dated after September 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A September 2014 "Letter of Medical Necessity" from Dr. Mason indicated that the Veteran "suffered an injury to his right ankle approximately 24 years ago while serving in Germany" and "his no longer able to practice his profession" as a trial attorney."  The Veteran's entitlement to service connection for a right ankle disorder is inextricably intertwined with the certified issues of an increased evaluation for his service-connected right foot disorder and a TDIU given the overlapping symptoms of the right lower extremity disabilities and as entitlement to a TDIU requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Accordingly, adjudication of the issue of TDIU is deferred.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected right foot disabilities after April 2013 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact J. Mason, D.P.M., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran after April 2013.  

3.  Schedule the Veteran for a VA orthopedic examination in order to assist in determining the nature and severity of his service-connected right first (big) toe metatarsophalangeal post-traumatic degenerative arthritis with right mid-foot synovitis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should also address the functional and vocational impairment associated with the Veteran's service-connected right foot disabilities.  

4.  Adjudicate the issue of the Veteran's entitlement to service connection for a right ankle disorder.  The Veteran should be informed in writing of the resulting decision and his associated appellate rights.  The issue is not on appeal unless there is both a notice of disagreement and a substantive appeal as to that issue.  

5.  Then readjudicate the Veteran's appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

